DETAILED ACTION

The instant application having application No 16/505066 filed on 07/08/2019 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 4 is incorporated into the independent claim 1, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
Claim 17 would be allowable if (i) claim 18 is incorporated into the independent claim 17, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
Claim 19 would be allowable if (i) claim 18 is incorporated into the independent claim 19, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
The claims 2 and 20 have the conditional limitation “that may”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-26 of Patent Application No. 16505066 (Patent no: 11139905) (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on UE using the one or more parameters to suppress the intra-cell or inter-cell interference and vice versa.
For claim 1, Patent Application discloses a method, comprising receiving, at a user equipment (UE), one or more parameters comprising information about signals expected to cause intra-cell or inter-cell interference at the UE; and processing received signals at the UE using the one or more parameters to suppress the intra-cell or inter-cell interference (see claim 4).
For claim 2, Patent Application discloses the one or more parameters identify a number of interference signals that may affect the UE (see claim 4).
For claim 4, Patent Application discloses comprising receiving, at the UE, a first set of parameters signaled on a wideband basis, the first set of parameters applicable to all physical resource blocks (PRBs) in assigned frequency resources; and receiving a second set of parameters signaled on a narrow-band basis, the second set of parameters applicable to each PRB pair or each Precoding Resource Block Group (PRG) in an assigned frequency resource of the UE (see claim 4).
For claim 5, Patent Application discloses the one or more parameters are semi-statically configured by Radio Resource Control (RRC)-signaling (see claim 42).
For claim 6, Patent Application discloses the one or more parameters are dynamically configured (see claim 4).
For claim 7, Patent Application discloses the one or more parameters identify Demodulation Reference Signal (DMRS) antenna ports (see claim 40).
For claim 8, Patent Application discloses the one or more parameters identify a Demodulation Reference Signal (DMRS) antenna port scrambling sequence initialization identification number (nSCID)(see claim 40).
For claim 9, Patent Application discloses the one or more parameters identify a power level of an interference signal (see claim 22).
For claim 10, Patent Application discloses the one or more parameters identify a transmission rank of an interference signal (see claim 4).
For claim 11, Patent Application discloses the one or more parameters identify a modulation order of an interference signal (see claim 43).
For claim 12, Patent Application discloses the one or more parameters identify a code rate of an interference signal.
For claim 14, Patent Application discloses the one or more parameters identify a cell ID of a neighboring interfering cell (see claim 4).
For claim 15, Patent Application discloses the one or more parameters identify a virtual cell ID of a neighboring interfering cell used as an initialization seed for the pseudo-random sequence generator for Demodulation Reference Signal (DMRS) of the neighboring interfering cell (see claim 42).
For claim 16, Patent Application discloses the one or more parameters identify a System-Frame-Number (SFN) of an interference signal and wherein the SFN of a source signal and the interference signal are not aligned (see claim 40).
For claim 17, Patent Application discloses a user equipment device, comprising: a processor circuit configured to receive interference parameters sent by a base station, the interference parameters comprising information about signals expected to cause intra-cell or inter-cell interference; and process received signals using the one or more parameters to suppress the intra-cell or inter-cell interference (see claim 4).
For claim 18, Patent Application discloses the interference parameters identify one or more of Demodulation Reference Signal (DMRS) antenna ports; DMRS antenna port scrambling sequence initialization identification number (nSCID); a power level of an interference signal; a transmission rank of an interference signal; a modulation order of an interference signal; a code rate of an interference signal; a Radio Network Temporary Identifier (RNTI) of an interference signal; a cell ID of a neighboring interfering cell; and a System-Frame-Number (SFN) of an interference signal(see claim 40).
For claim 19, Patent Application discloses a base station, comprising a processor circuit configured to identify interference parameters associated with interference signals received by a user equipment device, wherein the interference signals are generated by the base station or by a neighboring base station; transmit the interference parameters to the user equipment (see claim 4).
For claim 20, Patent Application discloses the one or more parameters identify a number of interference signals that may affect the user equipment (see claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 20140307569, Oct. 16, 2014) in view of Kim et al. (US 9301181, Mar. 29, 2016).

Regarding Claim 1, Barbieri discloses a method, comprising receiving, at a user equipment (UE) (page 2, par (0010), line 9, receiving, the transmission parameters at a UE), and processing received signals at the UE using the one or more parameters to suppress the intra-cell or inter-cell interference(page 8, par (0064), line 1-3, UEs and eNBs employ technique for advanced interference management which include interference suppression (IS) employing MMSE interference rejection, also see par (004), inter-cell interference occur at a mobile device, which means the interference could be inter-cell or intra-cell interference)).
Barbieri discloses all aspects of the claimed invention, except one or more parameters comprising information about signals expected to cause intra-cell or inter-cell interference at the UE.
Kim is the same field of invention teaches one or more parameters comprising information about signals expected to cause intra-cell or inter-cell interference at the UE (column 6-7,line 60-65, see Fig 4 shows, the UE is receiving traffic signals from the transmission points,  the UEs  are receiving signals from the transmission points, respectively, the UE is interfered by the signals transmitted from the transmission points to the other UEs while the UE 1 is receiving the traffic signal from the transmission point. The signals transmitted from the transmission points cause interferences to the UE 1, the interferences caused by other transmission points are classified into two categories: Inter-cell interference: interference caused by transmission points of other cells Intra-cell interference; interference caused by transmission points of same cell).
Barbieri and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify parameters comprising information about signals expected to cause intra-cell or inter-cell interference at the UE the teaching of Barbieri to include the teaching Inter-cell interference: interference caused by transmission points of other cells Intra-cell interference;  interference caused by transmission points of same cell of Kim because it is providing superior system throughput as compared to the CDMA that allow OFDMA to increase system throughput is the frequency domain scheduling capability.

Regarding Claim 2, Barbieri discloses the one or more parameters identify a number of interference signals that may affect the UE(page 11, par (0088), line 1-3, determine the signal quality metric by, for example, measuring reference signals associated with the interfering transmission and may account for fading and/or transmission power ratio (TPR) of the interfering transmission (identifying parameters number of interference signals)).

Regarding Claim 3, Barbieri discloses receiving, at the UE, a bitmap indicating whether each of a plurality of interference sources are present (page 10, par (0083), line 10-13, estimating interfering bits corresponding to each symbol and reconstructing an estimate of the interfering signal using the bit estimates).

Regarding Claim 5, Barbieri discloses the one or more parameters are semi-statically configured by Radio Resource Control (RRC)-signaling (page 7, par (0060), line 10-13, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between the UE and the network used for the user plane data).

Regarding Claim 6, Barbieri discloses the one or more parameters are dynamically configured (page 1, par (0008), line 10-13, identifying a transmission parameter for a first interfering transmission of the one or more interfering transmissions, calculating a signal quality threshold associated with the first interfering transmission based at least in part on the identified transmission parameter).

Regarding Claim 7, Barbieri discloses all aspects of the claimed invention, except the one or more parameters identify Demodulation Reference Signal (DMRS) antenna ports.
Kim is the same field of invention teaches the one or more parameters identify Demodulation Reference Signal (DMRS) antenna ports (column 5, line 35-40, Cell-specific Reference Signal (CRS); reference signal transmitted to all the UEs within a cell, Demodulation Reference Signal (DMRS)).

Regarding Claim 8, Barbieri discloses all aspects of the claimed invention, except the one or more parameters identify a Demodulation Reference Signal (DMRS) antenna port scrambling sequence initialization identification number (nSCID).
Kim is the same field of invention teaches the one or more parameters identify a Demodulation Reference Signal (DMRS) antenna port scrambling sequence initialization identification number (nSCID (column 5, line 35-40, Cell-specific Reference Signal (CRS); reference signal transmitted to all the UEs within a cell,  Demodulation Reference Signal (DMRS); reference signal transmitted to a specific UE, the scrambling of the CRS is determined by Cell ID(nSCID) of the corresponding cell).
Regarding Claim 9, Barbieri discloses the one or more parameters identify a power level of an interference signal (page 11, par (0088), line 1-3, determine the signal quality metric by, for example, measuring reference signals associated with the interfering transmission and may account for fading and/or transmission power ratio (TPR) of the interfering transmission (identifying parameters number of interference signals)).

Regarding Claim 10, Barbieri discloses the one or more parameters identify a transmission rank of an interference signal (page 2, par (0010), line 1-3, the transmission parameter, a code rate of the first interfering transmission, a spatial scheme of the first interfering transmission, a rank of transmissions associated with the first interfering transmission).

Regarding Claim 11, Barbieri discloses the one or more parameters identify a modulation order of an interference signal (page 10, par (0086), line 3-6, The identified transmission parameters for the interfering payload include the code rate, the modulation scheme, the spatial scheme, the rank, the transport block size).

Regarding Claim 12, Barbieri discloses the one or more parameters identify a code rate of an interference signal (page 10, par (0086), line 3-6, the identified transmission parameters for the interfering payload include the code rate, the modulation scheme, the spatial scheme, the rank, the transport block size).

Regarding Claim 13, Barbieri discloses the one or more parameters identify a Radio Network Temporary Identifier (RNTI) of an interference signal (page 9, par (0078), line 3-6, a user equipment is assigned certain identifiers (e.g., a cell
radio network temporary identifier-C-RNTI) that facilitate the detection of the DCI associated with that user equipment).
Regarding Claim 14, Barbieri discloses all aspects of the claimed invention, except the one or more parameters identify a cell ID of a neighboring interfering cell.
Kim is the same field of invention teaches the one or more parameters identify a cell ID of a neighboring interfering cell (column 5, line 35-40, reference signal transmitted to a specific UE, the scrambling of the CRS is determined by Cell ID(nSCID) of the corresponding cell).
Regarding Claim 15, Barbieri discloses all aspects of the claimed invention, except the one or more parameters identify a virtual cell ID of a neighboring interfering cell used as an initialization seed for the pseudo-random sequence generator for Demodulation Reference Signal (DMRS) of the neighboring interfering cell.
Kim is the same field of invention teaches the one or more parameters identify a virtual cell ID of a neighboring interfering cell used as an initialization seed for the pseudo-random sequence generator for Demodulation Reference Signal (DMRS) of the neighboring interfering cell (column 5, line 35-40, Cell-specific Reference Signal (CRS); reference signal transmitted to all the UEs within a cell,  Demodulation Reference Signal (DMRS); reference signal transmitted to a specific UE, the scrambling of the CRS is determined by Cell ID(nSCID) of the corresponding cell).
Regarding Claim 16, Barbieri discloses the one or more parameters identify a System-Frame- Number (SFN) of an interference signal and wherein the SFN of a source signal and the interference signal are not aligned (page 2, par (0009), line 3-6, the interference cancellation scheme determined based at least in part on the determined amount of resource overlap. In some embodiments, includes performing codeword level interference cancellation (CWIC) for the first interfering transmission based on the signal quality metric of the first interfering transmission exceeding the signal quality threshold. Performing CWIC for the first interfering transmission include performing iterative decoding of the first interfering transmission, monitoring a convergence metric of the iterative decoding, determining a convergence estimate based at least in part on the convergence metric and a number of iterations of the iterative decoding, and discontinuing CWIC of the first interfering transmission when the convergence estimate indicates that the iterative decoding is not converging).

Regarding Claim 17, Barbieri discloses a user equipment device, comprising: a processor circuit configured to receive interference parameters sent by a base station(page 2, par (0010), line 9, receiving, the transmission parameters at a UE (wherein transmitting form the base station BS)), and process received signals using the one or more parameters to suppress the intra- cell or inter-cell interference(page 8, par (0064), line 1-3, UEs and eNBs employ technique for advanced interference management which include interference suppression (IS) employing MMSE interference rejection, also see par (004), inter-cell interference occur at a mobile device, which means the interference could be inter-cell or intra-cell interference)).
Barbieri discloses all aspects of the claimed invention, except the interference parameters comprising information about signals expected to cause intra-cell or inter-cell interference.
Kim is the same field of invention teaches the interference parameters 
comprising information about signals expected to cause intra-cell or inter-cell interference (column 6-7, line 60-65, see Fig 4 shows, the UE is receiving traffic signals from the transmission points, the UEs are receiving signals from the transmission points, respectively, the UE is interfered by the signals transmitted from the transmission points to the other UEs while the UE 1 is receiving the traffic signal from the transmission point. The signals transmitted from the transmission points cause interferences to the UE 1, the interferences caused by other transmission points are classified into two categories: Inter-cell interference: interference caused by transmission points of other cells Intra-cell interference; interference caused by transmission points of same cell.
Barbieri and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify parameters comprising information about signals expected to cause intra-cell or inter-cell interference at the UE the teaching of Barbieri to include the teaching Inter-cell interference: interference caused by transmission points of other cells Intra-cell interference;  interference caused by transmission points of same cell of Kim because it is providing superior system throughput as compared to the CDMA that allow OFDMA to increase system throughput is the frequency domain scheduling capability.

Regarding Claim 19, Barbieri discloses transmit the interference parameters to the user equipment (page 2, par (0010), line 9, receiving, the transmission parameters at a UE (wherein transmitting form the base station BS)).
Barbieri discloses all aspects of the claimed invention, except base station, comprising a processor circuit configured to identify interference parameters associated with interference signals received by a user equipment device, wherein the interference signals are generated by the base station or by a neighboring base station.
Kim is the same field of invention teaches base station, comprising a processor circuit configured to identify interference parameters associated with interference signals received by a user equipment device, wherein the interference signals are generated by the base station or by a neighboring base station(column 6-7,line 60-65, see Fig 4 shows, the UE is receiving traffic signals from the transmission points,  the UEs  are receiving signals from the transmission points, respectively, the UE is interfered by the signals transmitted from the transmission points to the other UEs while the UE 1 is receiving the traffic signal from the transmission point. The signals
transmitted from the transmission points cause interferences to the UE 1, the interferences caused by other transmission points are classified into two categories: Inter-cell interference: interference caused by transmission points of other cells Intra-cell interference; interference caused by transmission points of same cell).
Barbieri and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify parameters comprising information about signals expected to cause intra-cell or inter-cell interference at the UE the teaching of Barbieri to include the teaching Inter-cell interference: interference caused by transmission points of other cells Intra-cell interference; interference caused by transmission points of same cell of Kim
because it is providing superior system throughput as compared to the CDMA that allow OFDMA to increase system throughput is the frequency domain scheduling capability.

Regarding Claim 20, Barbieri discloses the one or more parameters identify a number of interference signals that may affect the user equipment (page 11, par (0088), line 1-3, determine the signal quality metric by, for example, measuring reference signals associated with the interfering transmission and may account for fading and/or transmission power ratio (TPR) of the interfering transmission (identifying parameters number of interference signals)).

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Wang et al. (US 20140177485, Jun. 26, 2014) teaches Method and Apparatus for Interference Mitigation in Time Division Duplex Systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464